On Petition to Reheab.
The original appellants have filed a dignified, courteous and respectful petition to rehear herein. This petition to all intents and purposes is a reargument of the matters originally argued. It is again contended that the allegations of the bill of the complaint are insufficient to require answer and proof and that the demurrer originally filed should have been sustained by the Chancellor. We very carefully and earnestly considered these matters originally and concluded for reasons stated in our opinion *705that the allegations there referred to were sufficient to require answer and proof. We of course could not and did not take up each and every item or word that was challenged in the original briefs, and which are again challenged in the petition to rehear, but we are satisfied that our original opinion answered these things and gave sufficient directions to the Chancellor as to what matters should be considered in evidence.
The Commissioners of Election by their petition to rehear again raise the question that they are not proper parties because no affirmative relief is prayed as to them. The bill of the complaint charges these Commissioners as being guilty of a conspiracy along with the appellant to conduct a fraudulent election and thereby elect the appellant and defeat the appellee. Under such charges of a conspiracy the Election Commissioners are proper parties when they are charged as being parties to this conspiracy. If for no other reason so that the public generally may know, when proof is taken, that they have public officials guilty or not guilty of such fraudulent acts of conspiracy. Then too, if these Commissioners are guilty of such acts they may be assessed with the costs of the cause for their participation therein and thus are proper parties. When such officials are charged as being parties to a fraudulent conspiracy to elect one not holding an office with them they certainly should be made parties defendant to a cause of action.
We have carefully considered the petitions to rehear herein and are satisfied that these petitions should be overruled. It was said long ago in Louisville & N. Railroad Co. v. U. S. Fidelity Co., 125 Tenn. 658, 148 S. W. 671, 680, that “a petition for rehearing should never be used merely for the purpose of rearguing the case on *706points' already considered and determined, unless some new and decisive authority has been discovered, which was overlooked by the court. The office of a petition to rehear is to call the attention of the court to matters overlooked, not to those things which the counsel supposes were improperly decided after full consideration”. We very earnestly gave these matters a full and careful consideration and due to the public import of the matters charged against these Commissioners, concluded as we did in our original opinion. We are satisfied that under the facts charged in the bill herein this determination as shown by our original opinion was correct. It results that the petition to rehear'must be denied with costs.
All concur.